Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to the amendment filed 6/18/2021 in which Claims 1-13 are pending.
Response to Arguments
Applicant’s arguments, see pages 6-10, filed 6/18/2021, with respect to Claims 1-13 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejections of Claims 1-13 have been withdrawn. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Chien-hung Yu on 9/9/2021.

The application has been amended as follows: 
Please amend Claim 1 as follows:
A touch apparatus, comprising: a substrate, comprising a transparent window, a line region and an active region, wherein the line region is located around the s and the main portion of the first conductive pattern is  electrically isolated from the second touch electrode; and the dummy portion of the first conductive pattern is electrically connected to the third touch electrode and structurally separated from the main portion of the first conductive pattern.

Allowable Subject Matter
Claims 1-13 allowed.
5.	The following is an examiner’s statement of reasons for allowance: Referring to independent claim 1, Han teaches a substrate having an opening area, a metal layer that collectively includes a plurality of segments arranged in a circumferential direction that surrounds an edge of the opening area, pixels arranged around the opening area s and the main portion of the first conductive pattern is electrically isolated from the second touch electrode; and the dummy portion of the first conductive pattern is electrically connected to the third touch electrode and structurally separated from the main portion of the first conductive pattern”; and used in combination with each and every limitation of the claims. The aspects as summarized above are neither anticipated nor rendered obvious by the prior art of record. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EBONI N GILES whose telephone number is (571)270-7453.  The examiner can normally be reached on Monday-Friday 9 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/EBONI N GILES/Examiner, Art Unit 2694                                                                                                                                                                                                        
/CAROLYN R EDWARDS/Primary Patent Examiner, Art Unit 2625